Citation Nr: 1439365	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected diverticulitis, status post colectomy. 

2.  Entitlement to service connection for any back condition (claimed as spondylosis and spina bifida occulta).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for alcoholism. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968, and from July 1983 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2014 statement, the Veteran requested that he be allowed to present testimony before a member of the Board. 

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As the Veteran has not been afforded a Board hearing, his requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Determine whether the Veteran would like to be scheduled for a video conference hearing or a Travel Board hearing.  Then, schedule the Veteran for his requested hearing before a Veterans Law Judge (VLJ).  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



